Citation Nr: 0618725	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-36 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for VA death benefit purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to October 
1980.  The veteran died in 2001, and his widow is the 
appellant in this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO decision that denied the 
appellant's claim for VA dependency and indemnity 
compensation (DIC) benefits.  In June 2003, the appellant 
also filed a claim for VA death pension benefits.  In August 
and September 2003, the RO denied the claim for VA death 
benefits.  In all cases, the appellant disagreed with the 
RO's finding that she did not qualify as a surviving spouse 
for purposes of VA death benefits.  The appellant testified 
before the Board in June 2005.


FINDINGS OF FACT

1.  The appellant and the veteran were married on July [redacted], 
2001.

2.  The veteran died on August [redacted], 2001, about one month 
after the marriage to the appellant.

3.  In September 2001, the appellant had a miscarriage and 
the fetus was stillborn.


CONCLUSION OF LAW

The criteria for eligibility as a surviving spouse for VA 
death benefits purposes are not met.  38 U.S.C.A. §§ 101(3), 
1304, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.54 
(2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in June 2003 and October 
2003; and decisions in September 2002, August 2003, and 
September 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Some of the documents have phrased the issue in 
terms of whether new and material evidence has been submitted 
to reopen a previously denied claim.  But this claim arises 
from a September 2002 RO decision and is before the Board on 
the merits.  Nevertheless, the above documents have also 
extensively discussed the evidence relevant to an 
adjudication of the appellant's claim on the merits, 
including all legal principles and rationales.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (a September 2004 
statement of the case).  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to additional, unobtained, relevant, and available 
evidence.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.

The appellant contends that she should be recognized as the 
veteran's surviving spouse because she conceived a child with 
veteran, even though that child was stillborn.  She also 
alleges that she lived with the veteran for more than one 
year prior to their marriage in July 2001.  She contends that 
during this time, they were awaiting receipt of a divorce 
decree from Tennessee.  

This case involves the appellant's claim that she is a 
surviving spouse for VA death benefits purposes based on RO 
decision that denied entitlement both to DIC benefits and to 
death pension benefits.  

VA death pension benefits may be paid to a surviving spouse 
who was married to the veteran: (1) one year or more prior to 
the veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) in the case of World War II veterans, prior 
to January 1, 1957 (or May 8, 1985, in the case of Vietnam 
era veterans).  38 U.S.C.A. § 1541; 38 C.F.R. § 3.54(a).

In addition, VA DIC benefits may be paid to a surviving 
spouse who was married to the veteran: (1) within 15 years of 
the end of the period of service in which the injury or 
disease causing the veteran's death was incurred or 
aggravated; or (2) one year or more; or (3) for any period of 
time if a child was born of the marriage, or was born to them 
before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 
3.54(c).

A "spouse" is a person of the opposite sex whose marriage 
to the veteran marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).

A "surviving spouse" is a person of the opposite sex who 
meets the definition of a "spouse" and who was the 
veteran's spouse at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse in the case 
of temporary separations), and who has not remarried or (in 
cases not involving remarriage) has not since the death of 
the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of that 
other person.   38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 
3.50(b).  

The regulations also define certain circumstances where the 
requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran is met when 
there has been a separation.  Those requirements are not 
necessarily relevant here.  38 C.F.R. § 3.53(a).

The veteran died in 2001, almost 21 years after his period of 
service and well after May 1985.  38 U.S.C.A. §§ 1304, 1541; 
38 C.F.R. § 3.54(a), (c).  Therefore, the appellant does not 
qualify as a "surviving spouse" for VA death pension or DIC 
purposes under these provisions.  

The appellant was married to the veteran for a little over 
one month (from July [redacted], 2001, until his death on August [redacted], 
2001).  There is an official marriage certificate, and even 
other individuals have conceded that the appellant and the 
veteran were indeed married in July 2001.

The evidence, including the marriage certificate and all the 
statements and testimony, show that the appellant was married 
to the veteran for less than one year.  38 U.S.C.A. §§ 1304, 
1541; 38 C.F.R. § 3.54(a), (c).  Therefore, the appellant 
does not meet the "one-year marriage" requirement to 
qualify as a "surviving spouse" for VA death pension or DIC 
purposes under these provisions.

The Board notes that the appellant has argued that she was, 
in effect, constructively married to the veteran for more 
than one year prior to his death.  She has also submitted a 
July 2003 joint affidavit indicating that the appellant and 
the veteran had lived together since January 2000 and as 
husband and wife since July 2001.  However, the "one-year 
marriage" rule requires a marriage, not cohabitation.  

But in any event, in this regard, the record significantly 
shows that another individual (N.S.) has also sought VA 
benefits arising from the veteran's active service.  That 
individual (N.S.) alleged that she co-habited with the 
veteran from 1987 until his death in August 2001 and that 
they had a child together in 1988.  

In a January 2003 affidavit, the veteran's sister also stated 
that the veteran and the other individual (N.S.) had been a 
live-in partner with the veteran from 1987 until his death in 
August 2001 and that they had had one child together in 1988.  
The sister also stated that one month prior to his death, the 
veteran had civilly married the appellant "the purpose of 
which is only for convenience thinking that [the appellant] 
might in the near future go to the United States of America, 
the late [veteran] being a US citizen."

These documents call into serious questions the appellant's 
credibility and truthfulness.  While the Board need not 
resolve these issues at the present time, the Board is still 
troubled by the apparent conflict in the evidence.

The Board turns to the appellant's final argument-that she 
and the veteran conceived a child prior to his death.  The 
evidence indicates that the appellant's pregnancy ended in 
miscarriage at some point in September 2001.  While the Board 
expresses its regrets for this event, a stillborn child 
unfortunately does not qualify as a child born either of the 
marriage or to the appellant and the veteran prior to the 
marriage.  38 U.S.C.A. §§ 1304, 1541; 38 C.F.R. § 3.54(a), 
(c).  

The term "child born of the marriage" is a birth that was 
on or after the date of marriage (July [redacted], 2001) on which the 
appellant's claim is based.  The term "born to them before 
the marriage" is a birth prior to the date of that marriage.  
In either case, the term includes a fetus that is advanced to 
the point of gestation required to constitute a birth under 
the law of the jurisdiction in which the fetus was 
delivered."  38 C.F.R. § 3.54(d).  The appellant has 
indicated that she was pregnant for about two months.  This 
is not considered a birth under Article 41 of the Philippine 
Civil Code.  

The Board notes that there are other situations where a child 
is not considered to have been born of the marriage.  For 
instance, an adopted child does not qualify as that type of 
child.  Tapuro v. Derwinski, 2 Vet. App. 154 (1992).  Also, 
VA has recently proposed to amend 38 C.F.R. § 3.54(d) to make 
clear that stepchildren are also not included.  71 Fed. Reg. 
16464, 16,467 (Mar. 31, 2006) (proposing new regulation to be 
designated at 38 C.F.R. § 5.1).

In short, this is a case where the law is dispositive.  Basic 
eligibility as a "surviving spouse" for VA death benefits 
purposes is precluded because the appellant does not meet any 
of the categories as a surviving spouse under the relevant 
laws.  Therefore, the Board must deny the appeal.  Since the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Where the law, not the evidence, is dispositive, 
the duties to notify and assist codified at 38 U.S.C.A. 
§§ 5103 & 5107 do not apply.  Mason, 16 Vet. App. at 132.  
But as discussed above, even if the duties applied, VA has 
effectively complied with their requirements.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for VA death benefit purposes is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


